DETAILED ACTION

Applicant’s election without traverse of claims 1-13 filed on 10/11/21 has been acknowledged and entered. By this election, claims 14-20 are withdrawn and claims 1-13 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (2013/0187218).
Regarding claim 1, Lai (Fig. 1a) discloses a structure for a laterally-diffused metal-oxide-semiconductor device 115 ([0016]), the structure comprising: a substrate 105 ([0010]); a first source/drain region 140 and a second source/drain region 130 in the substrate 105 ([0021]); a gate electrode 126 over the substrate 105 ([0019]), the gate electrode 126 laterally positioned between the first source/drain region 140 and the second source/drain region 130; an interconnect structure 144 over the substrate 105, the interconnect structure 144 including a contact connected to the first source/drain region 140 ([0034]); and a doped region 175 arranged in the substrate 105 beneath the first source/drain region 140 ([0035]), the doped 

Regarding claim 4, Lai (Fig. 1a) discloses further comprising: a first well 160 in the substrate 105 ([0017]); and a second well 165 in the substrate ([0026]), the second well 165 positioned between the first source/drain region 140 and the first well 160, wherein the doped region 175 is positioned in the second well 165.  

Regarding claim 5, Lai (Fig. 1a) discloses wherein the first well 160 and the doped region 175 have a first conductivity type (N) ([0036] and [0048]), and the second well 165 has a second conductivity type (P) ([0026]) of opposite polarity to the first conductivity type.  

Regarding claim 9, Lai (Fig. 1a) discloses further comprising: a well 170 in the substrate 105, wherein the doped region 175 is positioned in the well 170, the first source/drain region 140 is positioned over the doped region 175 in the well 170, and the first source/drain region 140 and the well 170 fully surround the doped region 175.  

Regarding claim 11, Lai (Fig. 1a) discloses further comprising: a trench isolation region 190/192 in the substrate 105, the trench isolation region 190/192 positioned in the substrate 105 adjacent to the first source/drain region 140, wherein the gate electrode 126 includes a first portion positioned over the trench isolation region 192.  



Regarding claim 13, Lai (Fig. 2a) discloses further comprising: a conformal dielectric layer 128 positioned over the substrate 105, the conformal dielectric layer 128 arranged to overlap in part with the gate electrode 126 and to overlap in part with the trench isolation region 192.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (2013/0187218).
Regarding claims 2-3 and 10, Lai (Fig. 1a) discloses wherein the first source/drain region 140 and the second source/drain region 130 have a first conductivity type ([0021]). 
Lai does not teach the doped region has a second conductivity type of opposite polarity to the first conductivity type.  
.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the claim 6. Specifically, the prior art of record fails to disclose the first well includes a first portion laterally adjacent to the second well and a second portion beneath the second well, the first well and the second well define a junction, the junction has a first segment between the first portion of the first well and the second well, and the junction has a second segment between the second portion of the first well and the second well.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814